Exhibit 10.1
CAPITAL TRUST, INC.

2011 LONG-TERM INCENTIVE PLAN
As approved by the Board of Directors on
April 27, 2011, and by the Company’s
stockholders on June 24, 2011.

 

 



--------------------------------------------------------------------------------



 



CAPITAL TRUST, INC.
2011 LONG-TERM INCENTIVE PLAN
Plan Document
1. Introduction.
(a) Purpose. By resolution of its Board of Directors approved on April 27, 2011,
Capital Trust, Inc. (the “Company”) hereby establishes this equity-based
incentive compensation plan to be known as the “Capital Trust, Inc. 2011
Long-Term Incentive Plan” (the “Plan”), for the following purposes: (i) to
enhance the Company’s ability to attract highly qualified personnel; (ii) to
strengthen its retention capabilities; (iii) to enhance the long-term
performance and competitiveness of the Company; and (iv) to align the interests
of Plan participants with those of the Company’s stockholders. This Plan is
intended to serve as the sole source for all future equity-based awards to those
eligible for Plan participation.
(b) Effective Date. This Plan shall become effective on the date (the “Effective
Date”) upon which it has received approval by a vote of a majority of the votes
cast at a duly held meeting of the Company’s stockholders (or by such other
stockholder vote that the Committee determines to be sufficient for the issuance
of Shares and Awards according to the Company’s governing documents and
Applicable Law).
(c) Definitions. Terms in the Plan and any Appendix that begin with an initial
capital letter have the defined meaning set forth in Appendix I or elsewhere in
this Plan, in either case unless the context of their use clearly indicates a
different meaning.
(d) Effect on Other Plans, Awards, and Arrangements. This Plan is not intended
to affect and shall not affect any stock options, equity-based compensation, or
other benefits that the Company or its Affiliates may have provided, or may
separately provide in the future, pursuant to any agreement, plan, or program
that is independent of this Plan. Notwithstanding the foregoing, effective upon
stockholder approval of this Plan, no further awards of any kind shall occur
under the Company’s 2007 Long-Term Incentive Plan, and any Shares that are
currently subject to awards under such plan but as to which Shares are not
issued due to a forfeiture, cancellation, or other settlement thereof shall be
added to the reserve of Shares that are authorized and available for issuance
pursuant to this Plan.
2. Types of Awards. The Plan permits the granting of the following types of
Awards according to the Sections of the Plan listed below:

     
Section 5
  Options
Section 6
  Share Appreciation Rights (“SARs”)
Section 7
  Restricted Shares, Restricted Share Units (“RSUs”), and Unrestricted Shares
Section 8
  Deferred Share Units (“DSUs”)
Section 9
  Performance and Cash-settled Awards
Section 10
  Dividend Equivalent Rights

 

1



--------------------------------------------------------------------------------



 



3. Shares Available for Awards.
(a) Generally, Subject to Section 13 below, a total of one million (1,000,000)
Shares shall be available for issuance under the Plan. The Shares deliverable
pursuant to Awards shall be authorized but unissued Shares, or issued Shares
that the Company holds in trust and are otherwise deliverable pursuant to
Awards.
(b) Replenishment; Counting of Shares. Any Shares reserved for Awards will again
be available for future Awards if the Shares for any reason will never be issued
to a Participant or Beneficiary pursuant to an Award (for example, due to its
settlement in cash rather than in Shares, or the Award’s forfeiture,
cancellation, expiration, or net settlement through the issuance of Shares).
Further, and to the extent permitted under Applicable Law, the maximum number of
Shares available for delivery under the Plan shall not be reduced by any Shares
issued under the Plan through the settlement, assumption, or substitution of
outstanding awards or obligations to grant future awards as a condition of the
Company’s or an Affiliate’s acquiring another entity. On the other hand, Shares
that a Person owns and tenders in payment of all or part of the exercise price
of an Award or in satisfaction of applicable Withholding Taxes shall not
increase the number of Shares available for future issuance under the Plan.
Shares reacquired by the Company on the open market using Option Proceeds shall
be available for Awards. The increase in Shares available pursuant to the
repurchase of Shares with Option Proceeds shall not be greater than the amount
of such proceeds divided by the Fair Market Value of a Share on the date of
exercise of the Option giving rise to such Option Proceeds.
(c) ISO Share Reserve. The number of Shares that are available for ISO Awards
shall not exceed one million (1,000,000) Shares (as adjusted pursuant to
Section 13 of the Plan, and as determined in accordance with Code Section 422).
(d) Vesting Limitation. Notwithstanding any other provision of the Plan to the
contrary, Awards (other than Options and SARs)shall become vested on a pro rata
basis over a period of not less than three years (or, in the case of vesting
with respect to Performance Awards, over a period of not less than one year
measured from the commencement of the period over which performance is
evaluated) following the Grant Date; provided, however, that, notwithstanding
the foregoing, such Awards that result in the issuance of an aggregate of up to
fifteen percent (15%) of the Shares available pursuant to Section 3(a), as
adjusted pursuant to Section 13 below, may be granted to any one or more
Eligible Persons without respect to such minimum vesting provisions.
4. Eligibility.
(a) General Rule. Subject to the express provisions of the Plan, the Committee
shall determine from the class of Eligible Persons those Persons to whom Awards
may be granted. Each Award shall be evidenced by an Award Agreement that sets
forth its Grant Date and all other terms and conditions of the Award, that is
signed on behalf of the Company (or delivered by an authorized agent through an
electronic medium), and that, if required by the Committee, is signed by the
Eligible Person as an acceptance of the Award. The grant of an Award shall not
obligate the Company or any Affiliate to continue the employment or service of
any Eligible Person, or to provide any future Awards or other remuneration at
any time thereafter.

 

2



--------------------------------------------------------------------------------



 



(b) Option and SAR Limits per Person. Within each calendar year during the term
of the Plan, no Participant may receive Awards of Options and SARs that relate
to more than one hundred thousand (100,000) Shares as such number may be
adjusted pursuant to Section 13 below.
(c) Replacement Awards. Subject to Applicable Law (including any associated
stockholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition of the grant
of an Award to a Participant that the Participant, consent to surrender for
cancellation some or all of the Awards or other grants that the Participant has
received under this Plan or otherwise. An Award conditioned upon such surrender
may or may not be the same type of Award, may cover the same (or a lesser or
greater) number of Shares as such surrendered Award, may have other terms that
are determined without regard to the terms or conditions of such surrendered
Award, and may contain any other terms that the Committee deems appropriate. In
the case of Options and SARs, these other terms may not involve an exercise
price that is lower than the exercise price of the surrendered Option or SAR
unless either (i) the Award is made in connection with the assumption or
exchange of economically-equivalent awards in connection with a Change in
Control, or (ii) the Company’s stockholders approve the grant itself or the
program under which the grant is made pursuant to the Plan.
5. Stock Options.
(a) Grants. Subject to the special rules for ISOs set forth in Section 5(b)
below, the Committee may grant Options to Eligible Persons pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan, that may be immediately exercisable or that may become exercisable in
whole or in part based on future events or conditions, that may include vesting
or other requirements for the right to exercise the Option, and that may differ
for any reason between Eligible Persons or classes of Eligible Persons, provided
in all instances that:

  (i)  
the exercise price for Shares subject to purchase through exercise of an Option
shall not be less than 100% of the Fair Market Value of the underlying Shares on
the Grant Date (unless the Award replaces a previously issued Option or SAR);
and
    (ii)  
no Option shall be exercisable for a term ending more than ten years after its
Grant Date.

(b) Special ISO Provisions. The following provisions shall control any grants of
Options that are denominated as ISOs; provided that ISOs may not be granted more
than ten (10) years after Board approval of the Plan.

  (i)  
Eligibility. The Committee may grant ISOs only to Employees (including officers
who are Employees) of the Company or an Affiliate that is a “parent corporation”
or “subsidiary corporation” within the meaning of Code Section 424.
    (ii)  
Documentation. Each Option that is intended to be an ISO must be designated in
the Award Agreement as an ISO, provided that any Option designated as an ISO
will be a Non-ISO to the extent the Option fails to meet the requirements of
Code Section 422 or the provisions of this Section 5(b). In the case of an ISO,
the Committee shall determine on the Grant Date the acceptable methods of paying
the exercise price for Shares, and it shall be included in the applicable Award
Agreement.

 

3



--------------------------------------------------------------------------------



 



  (iii)  
$100,000 Limit. To the extent that the aggregate Fair Market Value of Shares
with respect to which ISOs first become exercisable by a Participant in any
calendar year (under this Plan and any other plan of the Company or any
Affiliate) exceeds one hundred thousand dollars (U.S. $100,000), such excess
Options shall be treated as Non-ISOs. For purposes of determining whether the
one hundred thousand dollars (U.S. $100,000) limit is exceeded, the Fair Market
Value of the Shares subject to an ISO shall be determined as of the Grant Date.
In reducing the number of Options treated as ISOs to meet the one hundred
thousand dollars (U.S. $100,000) limit, the most recently granted Options shall
be reduced first. In the event that Code Section 422 is amended to alter the
limitation set forth therein, the limitation of this Section 5(b)(iii) shall be
automatically adjusted accordingly.
    (iv)  
Grants to 10% Holders. In the case of an ISO granted to an Employee who is a Ten
Percent Holder on the Grant Date, the ISO’s term shall not exceed five years
from the Grant Date, and the exercise price shall be at least 110% of the Fair
Market Value of the underlying Shares on the Grant Date. In the event that Code
Section 422 is amended to alter the limitations set forth therein, the
limitation of this paragraph shall be automatically adjusted accordingly.
    (v)  
Substitution of Options. In the event the Company or an Affiliate acquires
(whether by purchase, merger, or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Code Section 424, the
Committee may, in accordance with the provisions of that Code Section,
substitute ISOs for ISOs previously granted under the plan of the acquired
company provided (A) the excess of the aggregate Fair Market Value of the Shares
subject to an ISO immediately after the substitution over the aggregate exercise
price of such shares is not more than the similar excess immediately before such
substitution, and (B) the new ISO does not give additional benefits to the
Participant, including any extension of the exercise period.
    (vi)  
Notice of Disqualifying Dispositions. By executing an ISO Award Agreement, each
Participant agrees to notify the Company in writing immediately after the
Participant sells, transfers or otherwise disposes of any Shares acquired
through exercise of the ISO, if such disposition occurs within the earlier of
(A) two (2) years of the Grant Date, or (B) one (1) year after the exercise of
the ISO being exercised. Each Participant further agrees to provide any
information about a disposition of Shares as may be requested by the Company to
assist it in complying with any applicable tax laws.

 

4



--------------------------------------------------------------------------------



 



(c) Method of Exercise. Each Option may be exercised, in whole or in part
(provided that the Company shall not be required to issue fractional shares) at
any time and from time to time prior to its expiration, but only pursuant to the
terms of the applicable Award Agreement, and subject to the times, circumstances
and conditions for exercise contained in the applicable Award Agreement.
Exercise shall occur by delivery of both written notice of exercise to the
secretary of the Company, and payment of the full exercise price for the Shares
being purchased. The methods of payment that the Committee may in its discretion
accept or commit to accept in an Award Agreement include:
(i) cash or check payable to the Company (in U.S. dollars);
(ii) other Shares that (A) are owned by the Participant who is purchasing Shares
pursuant to an Option, (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which the Option is
being exercised, (C) are all, at the time of such surrender, free and clear of
any and all claims, pledges, liens and encumbrances, or any restrictions which
would in any manner restrict the transfer of such _____shares to or by the
Company (other than such restrictions as may have existed prior to an issuance
of such Shares by the Company to such Participant), and (D) are duly endorsed
for transfer to the Company;
(iii) a net exercise by surrendering to the Company Shares otherwise receivable
upon exercise of the Option;
(iv) a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may elect to
concurrently provide irrevocable instructions (A) to such Participant’s broker
or dealer to effect the immediate sale of the purchased Shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the exercise price of the Option plus all applicable taxes
required to be withheld by the Company by reason of such exercise, and (B) to
the Company to deliver the certificates for the purchased Shares directly to
such broker or dealer in order to complete the sale; or
(v) any combination of the foregoing methods of payment.
The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until the Company has received sufficient funds or value to cover the
full exercise price due and all applicable Withholding Taxes required by reason
of such exercise.
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.
(d) Exercise of an Unvested Option. The Committee in its sole discretion may
allow a Participant to exercise an unvested Option, in which case the Shares
then issued shall be Restricted Shares having analogous vesting restrictions to
the unvested Option.

 

5



--------------------------------------------------------------------------------



 



(e) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable, if at all, following termination of a Participant’s
Continuous Service. The Committee may waive or modify these provisions at any
time. To the extent that a Participant is not entitled to exercise an Option at
the date of his or her termination of Continuous Service, or if the Participant
(or other Person entitled to exercise the Option) does not exercise the Option
to the extent so entitled within the time specified in the Award Agreement or
below (as applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards.
The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

      Reason for terminating Continuous Service   Option Termination Date
(I) By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts.
  Termination of the Participant’s Continuous Service, or when Cause first
existed if earlier.
 
   
(II) Disability of the Participant.
  Within one year after termination of the Participant’s Continuous Service.
 
   
(III) Retirement of the Participant.
  Within six months after termination of the Participant’s Continuous Service.
 
   
(IV) Death of the Participant during Continuous Service or within 90 days
thereafter.
  Within one year after termination of the Participant’s Continuous Service.
 
   
(V) Any other reason.
  Within 90 days after termination of the Participant’s Continuous Service.

If there is a blackout period under the Company’s insider trading policy or
Applicable Law (or a Committee-imposed blackout period) that prohibits the
buying or selling of Shares during any part of the ten day period before the
expiration of any Option based on the termination of a Participant’s Continuous
Service (as described above), the period for exercising the Options shall be
extended until ten days beyond when such blackout period ends. Notwithstanding
any provision hereof or within an Award Agreement, no Option shall ever be
exercisable after the expiration date of its original term as set forth in the
Award Agreement.

 

6



--------------------------------------------------------------------------------



 



6. SARs.
(a) Grants. The Committee may grant SARs to Eligible Persons pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan; provided that:

  (i)  
the exercise price for the Shares subject to each SAR shall not be less than one
hundred percent (100%) of the Fair Market Value of the underlying Shares on the
Grant Date (unless the Award replaces a previously issued Option or SAR);
    (ii)  
no SAR shall be exercisable for a term ending more than ten years after its
Grant Date; and
    (iii)  
each SAR shall, except to the extent a SAR Award Agreement provides otherwise,
be subject to the provisions of Section 5(e) relating to the effect of a
termination of Participant’s Continuous Service, Section 5(f) relating to
anti-dilution for cash dividends, and Section 5(g) relating to buyouts, in each
case with “SAR” being substituted for “Option.”

(b) Settlement. Subject to the Plan’s terms, a SAR shall entitle the
Participant, upon exercise of the SAR, to receive Shares having a Fair Market
Value on the date of exercise equal to the product of the number of Share as to
which the SAR is being exercised, and the excess of (i) the Fair Market Value,
on such date, of the Shares covered by the exercised SAR, over (ii) an exercise
price designated in the SAR Award Agreement. Notwithstanding the foregoing, a
SAR Award Agreement may limit the total settlement value that the Participant
will be entitled to receive upon the SAR’s exercise, and may provide for
settlement either in cash or in any combination of cash or Shares that the
Committee may authorize pursuant to an Award Agreement. If, on the date on which
a SAR or portion thereof is to expire, the Fair Market Value of the underlying
Shares exceeds their aggregate exercise price of such SAR, then the SAR shall be
deemed exercised and the Participant shall within ten days thereafter receive
the Shares and/or cash that would have been issued on such date if the
Participant had affirmatively exercised the SAR on that date.
(c) SARs related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option, and shall have an exercise price that is not less than the
exercise price of the related Option. A SAR shall entitle the Participant who
holds the related Option, upon exercise of the SAR and surrender of the related
Option, or portion thereof, to the extent the SAR and related Option each were
previously unexercised, to receive the settlement determined pursuant to Section
6(b) above. Any SAR granted in tandem with an ISO will contain such terms as may
be required to comply with the provisions of Code Section 422.
(d) Effect on Available Shares. At each time of exercise of a SAR that is
settled through the delivery of Shares to the Participant, only those Shares
that are issued or delivered in settlement of the exercise shall be counted
against the number of Shares available for Awards under the Plan.

 

7



--------------------------------------------------------------------------------



 



7. Restricted Shares, RSUs, and Unrestricted Shares.
(a) Grant. The Committee may grant Restricted Shares, RSUs, or Unrestricted
Shares to Eligible Persons, in all cases pursuant to Award Agreements setting
forth terms and conditions that are not inconsistent with the Plan. The
Committee shall establish as to each Restricted Share or RSU Award the number of
Shares deliverable or subject to the Award (which number may be determined by a
written formula), and the period or periods of time (the “Restriction Period”)
at the end of which all or some restrictions specified in the Award Agreement
shall lapse, and the Participant shall receive unrestricted Shares (or cash to
the extent provided in the Award Agreement) in settlement of the Award. Such
restrictions may include, without limitation, restrictions concerning voting
rights and transferability, and such restrictions may lapse separately or in
combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Committee, including, without limitation, criteria
based on the Participant’s duration of employment, directorship or consultancy
with the Company, individual, group, or divisional performance criteria, Company
performance, or other criteria selection by the Committee. The Committee may
make Restricted Share and RSU Awards with or without the requirement for payment
of cash or other consideration. In addition, the Committee may grant Awards
hereunder in the form of Unrestricted Shares which shall vest in full upon the
Grant Date or such other date as the Committee may determine or which the
Committee may issue pursuant to any program under which one or more Eligible
Persons (selected by the Committee in its sole discretion) elect to pay for such
Shares or to receive Unrestricted Shares in lieu of cash bonuses that would
otherwise be paid.
(b) Vesting and Forfeiture. Subject to Section 3(d) of the Plan, the Committee
shall set forth, in an Award Agreement granting Restricted Shares or RSUs, the
terms and conditions under which the Participant’s interest in the Restricted
Shares or the Shares subject to RSUs will become vested and non-forfeitable.
Except as set forth in the applicable Award Agreement or as the Committee
otherwise determines, upon termination of a Participant’s Continuous Service for
any reason, the Participant shall forfeit his or her Restricted Shares and RSUs
to the extent the Participant’s interest therein has not vested on or before
such termination date; provided that if a Participant purchases Restricted
Shares and forfeits them for any reason, the Company shall return the purchase
price to the Participant to the extent either set forth in an Award Agreement or
required by Applicable Laws.
(c) Certificates for Restricted Shares. Unless otherwise provided in an Award
Agreement, the Company shall hold certificates representing Restricted Shares
and dividends (whether in Shares or cash) that accrue with respect to them until
the restrictions lapse, and the Participant shall provide the Company with
appropriate stock powers endorsed in blank. The Participant’s failure to provide
such stock powers within ten days after a written request from the Company shall
entitle the Committee to unilaterally declare a forfeiture of all or some of the
Participant’s Restricted Shares.
(d) Section 83(b) Elections. A Participant may make an election under Code
Section 83(b) (the “Section 83(b) Election”) with respect to Restricted Shares.
A Participant who has received RSUs may, within ten days after receiving the RSU
Award, provide the Committee with a written notice of his or her desire to make
Section 83(b) Election with respect to the Shares subject to such RSUs. The
Committee may in its discretion convert the Participant’s RSUs into Restricted
Shares, on a one-for-one basis, in full satisfaction of the Participant’s RSU
Award. The Participant may then make a Section 83(b) Election with respect to
those Restricted Shares; provided that the Participant’s Section 83(b) Election
will be invalid if not filed with the Company and the appropriate U.S. tax
authorities within thirty (30) days after the Grant Date of the RSUs that are
thereafter replaced by the Restricted Shares.

 

8



--------------------------------------------------------------------------------



 



(e) Deferral Elections for RSUs. To the extent specifically provided in an Award
Agreement and subject to and in accordance with Section 8 below, a Participant
who is a Director or a member of a select group of management or highly
compensated Employees (within the meaning of ERISA) may irrevocably elect, in
accordance with Section 8 below, to defer the receipt of all or a percentage of
the Shares that would otherwise be transferred to the Participant both more than
twelve (12) months after the date of the Participant’s deferral election and
upon the vesting of an RSU Award. If the Participant makes this election, the
Company shall credit the Shares subject to the election, and any associated
Shares attributable to Dividend Equivalent Rights attached to the Award, to a
DSU account established pursuant to Section 8 below on the date such Shares
would otherwise have been delivered to the Participant pursuant to this Section.
(f) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or of the right to receive Shares underlying
RSUs), the Company shall deliver to the Participant, free from vesting
restrictions, one Share for each surrendered and vested Restricted Share (or
deliver one Share free of the vesting restriction for each vested RSU), unless
an Award Agreement provides otherwise and subject to Section 11 regarding
Withholding Taxes. No fractional Shares shall be distributed, and cash shall be
paid in lieu thereof.
8. DSUs.
(a) Elections to Defer. The Committee may make DSU awards to Eligible Persons
pursuant to Award Agreements (regardless of whether or not there is a deferral
of the Eligible Person’s compensation), and may permit select Eligible Persons
who are Directors or members of a select group of management or highly
compensated Employees (within the meaning of ERISA) to irrevocably elect, on a
form provided by and acceptable to the Committee (the “Election Form”), to
forego the receipt of cash or other compensation (including the Shares
deliverable pursuant to any RSU Award) and in lieu thereof to have the Company
credit to an internal Plan account a number of DSUs having a Fair Market Value
equal to the Shares and other compensation deferred. These credits will be made
at the end of each calendar quarter (or other period determined by the
Committee) during which compensation is deferred. Notwithstanding the foregoing
sentence, a Participant’s Election Form will be ineffective with respect to any
compensation that the Participant earns before the date on which the Election
Form takes effect. For any Participant who is subject to U.S. income taxation,
the Committee shall only authorize deferral elections under this Section 8(a)
—(i) pursuant to written procedures, and using written Election Forms, that
satisfy the requirements of Code Section 409A, and (ii) only by Eligible Persons
who are Directors, Consultants, or members of a select group of management or
highly compensated Employees (within the meaning of ERISA).
(b) Vesting. Unless an Award Agreement expressly provides otherwise, each
Participant shall be 100% vested at all times in any Shares subject to DSUs.
(c) Issuances of Shares. Unless an Award Agreement expressly provides otherwise,
the Company shall settle a Participant’s DSU Award, by delivering one Share for
each DSU, in five substantially equal annual installments that are issued before
the last day of each of the five calendar years that end after the date on which
the Participant’s Continuous Service ends for any reason, subject to —
(i) the Participant’s right to elect a different form of distribution, only on a
form provided by and acceptable to the Committee, that permits the Participant
to select any combination of a lump sum and annual installments that are
triggered by, and completed within ten years following, the last day of the
Participant’s Continuous Service, and

 

9



--------------------------------------------------------------------------------



 



(ii) the Company’s acceptance of the Participant’s distribution election form
executed at the time the Participant elects to defer the receipt of cash or
other compensation pursuant to Section 8(a), provided that the Participant may
change a distribution election through any subsequent election that (A) the
Participant delivers to the Company at least one year before the date on which
distributions are otherwise scheduled to commence pursuant to the Participant’s
initial distribution election, and (B) defers the commencement of distributions
by at least five years from the originally scheduled distribution commencement
date.
Fractional shares shall not be issued, and instead shall be paid out in cash.
(d) Emergency Withdrawals. In the event that a Participant suffers an
unforeseeable emergency within the contemplation of this Section 8(d), the
Participant may apply to the Committee for an immediate distribution of all or a
portion of the Participant’s DSUs. The unforeseeable emergency must result from
a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent (within the meaning of Code Section 152) of
the Participant, casualty loss of the Participant’s property, or other similar
extraordinary and unforeseeable conditions beyond the control of the
Participant. The Committee shall, in its sole and absolute discretion, determine
whether a Participant has a qualifying unforeseeable emergency, may require
independent verification of the emergency, and may determine whether or not to
provide the Participant with cash or Shares. Examples of purposes which are not
considered unforeseeable emergencies include post-secondary school expenses or
the desire to purchase a residence. In no event will a distribution be made to
the extent the unforeseeable emergency could be relieved through reimbursement
or compensation by insurance or otherwise, or by liquidation of the
Participant’s nonessential assets to the extent such liquidation would not
itself cause a severe financial hardship. The amount of any distribution
hereunder shall be limited to the amount necessary to relieve the Participant’s
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution. The number of Shares subject to the
Participant’s DSU Award shall be reduced by any Shares distributed to the
Participant and by a number of Shares having a Fair Market Value on the date of
the distribution equal to any cash paid to the Participant pursuant to this
Section 8(d). For all DSUs granted to Participants who are U.S. taxpayers, the
term “unforeseeable emergency” shall be interpreted in accordance with Code
Section 409A.
(e) Termination of Service. For purposes of this Section 8, a Participant’s
“Continuous Service” shall only end when the Participant incurs a “separation
from service” within the meaning of Treasury Regulations § 1.409A-1(h). A
Participant shall be considered to have experienced a termination of Continuous
Service when the facts and circumstances indicate that either (i) no further
services will be performed for the Company or any Affiliate after a certain
date, or (ii) that the level of bona fide services the Participant will perform
after such date (whether as an Employee, Director, or Consultant) are reasonably
expected to permanently decrease to no more than fifty percent (50%) of the
average level of bona fide services performed by such Participant (whether as an
Employee, Director, or Consultant) over the immediately preceding thirty-six
(36) month period (or full period of services to the Company and its Affiliates
if the Participant has been providing such services for less than thirty-six
(36) months).

 

10



--------------------------------------------------------------------------------



 



9. Performance and Cash-Settled Awards.
(a) Performance Units. Subject to the limitations set forth in paragraph
(b) hereof, the Committee may in its discretion grant Performance Awards,
including Performance Units to any Eligible Person, including Performance Units
that (i) have substantially the same financial benefits and other terms and
conditions as Options, SARs, RSUs, or DSUs, but (ii) are settled only in cash.
All Awards hereunder shall be made pursuant to Award Agreements setting forth
terms and conditions that are not inconsistent with the Plan.
(b) Performance Compensation Awards. Subject to the limitations set forth
herein, the Committee may, at the time of grant of a Performance Award,
designate its as a “Performance Compensation Award” (payable in cash or Shares)
in order that such Award constitutes, “qualified performance-based compensation”
under Code Section 162(m), and has terms and conditions designed to qualify as
such. With respect to each such Performance Compensation Award, the Committee
shall establish, in writing within the time required under Code Section 162(m),
a “Performance Period,” “Performance Measure(s)”, and “Performance Formula(e)”
(each such term being defined below). Once established for a Performance Period,
the Performance Measure(s) and Performance Formula(e) shall not be amended or
otherwise modified to the extent such amendment or modification would cause the
compensation payable pursuant to the Award to fail to constitute qualified
performance-based compensation under Code Section 162(m).
A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance
(c) Limitations on Awards. The maximum Performance Compensation Award that any
one Participant may receive for any one Performance Period, without regard to
time of vesting or exercisability, shall not together exceed two hundred and
fifty thousand (250,000) Shares, as adjusted pursuant to Section 13 below (or,
for Performance Units to be settled in cash, five million dollars (U.S.
$5,000,000)). The Committee shall have the discretion to provide in any Award
Agreement that any amounts earned in excess of these limitations will be
credited as DSUs or as deferred cash compensation under a separate plan of the
Company (provided in the latter case that such deferred compensation either
bears a reasonable rate of interest or has a value based on one or more
predetermined actual investments). Any amounts for which payment to the
Participant is deferred pursuant to the preceding sentence shall be paid to the
Participant in a future year or years not earlier than, and only to the extent
that, the Participant is either not receiving compensation in excess of these
limits for a Performance Period, or is not subject to the restrictions set forth
under Code Section 162(b).

 

11



--------------------------------------------------------------------------------



 



(d) Definitions.
(i) “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.
(ii) “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or subsidiary, division or business
unit performance for a Performance Period, whether in absolute or relative terms
including, without limitation: terms relative to a peer group or index; basic,
diluted, or adjusted earnings per share; sales or revenue; earnings before
interest, taxes, and other adjustments (in total or on a per share basis); cash
available for distribution; basic or adjusted net income; returns on equity,
assets, capital, revenue or similar measure; level and growth of dividends; the
price or increase in price of Shares; total stockholder return; distributions
received on the account of so called carried interests or incentive management
fees from any other private equity fund or managed account managed by the
Company; total assets; growth in assets, new originations of assets, or
financing of assets; equity market capitalization; assets under management;
reduction or other quantifiable goal with respect to general and/or specific
expenses; third-party equity capital under management or raised; and mergers,
acquisitions, increase in enterprise value of Affiliates, subsidiaries,
divisions or business units or sales of assets of Affiliates, subsidiaries,
divisions or business units or sales of assets. Each such measure shall be, to
the extent applicable, determined in accordance with generally accepted
accounting principles as consistently applied by the Company (or such other
standard applied by the Committee) and, if so determined by the Committee, and
in the case of a Performance Compensation Award, to the extent permitted under
Code Section 162(m), adjusted to omit the effects of extraordinary items, gain
or loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles. Performance Measures may vary from Performance Period to Performance
Period and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative.
(iii) “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.
(e) Deferral Elections. At any time prior to the date that is both at least six
months before the close of a Performance Period (or shorter or longer period
that the Committee selects) with respect to a Performance Award and at which
time vesting or payment is substantially uncertain to occur, the Committee may
permit a Participant who is a member of a select group of management or highly
compensated employees (within the meaning of ERISA) to irrevocably elect, on a
form provided by and acceptable to the Committee, to defer the receipt of all or
a percentage of the cash or Shares that would otherwise be transferred to the
Participant upon the vesting of such Award. If the Participant makes this
election, the cash or Shares subject to the election, and any associated
interest and dividends, shall be credited to an account established pursuant to
Section 8 hereof on the date such cash or Shares would otherwise have been
released or issued to the Participant pursuant to this Section.

 

12



--------------------------------------------------------------------------------



 



10. Dividend Equivalent Rights. The Committee may grant Dividend Equivalent
Rights to any Eligible Person, and may do either pursuant to an Award Agreement
that is independent of any other Award, or through a provision in another Award
(other than an Option or SAR) that Dividend Equivalent Rights attach to the
Shares underlying the Award. For example, and without limitation, the Committee
may grant a Dividend Equivalent Right in respect of each Share subject to a
Restricted Stock Award, Restricted Stock Unit Award, Deferred Share Unit, or
Performance Unit Award.
(a) Nature of Right. Each Dividend Equivalent Right shall represent the right to
receive amounts based on the dividends declared on Shares as of all dividend
payment dates during the term of the Dividend Equivalent Right (as determined by
the Committee). Unless otherwise determined by the Committee, a Dividend
Equivalent Right shall expire upon termination of the Participant’s Continuous
Service, provided that a Dividend Equivalent Right that is granted in as part of
another Award shall have a term and an expiration date that coincide with those
of the related Award.
(b) Settlement. Unless otherwise provided in an Award Agreement, Dividend
Equivalent Rights shall be paid out on the (i) on the record date for dividends
if the Award occurs on a stand-alone basis, and (ii) on the vesting or later
settlement date (or other date specified in the Award Agreement) for another
Award if the Dividend Equivalent Right is granted as part of it. Payment of all
amounts determined in accordance with this Section shall be in Shares, with cash
paid in lieu of fractional Shares, provided that the Committee may instead
provide in an Award Agreement for cash settlement of all or part of the Dividend
Equivalent Rights. For DERs settled in Shares, only the Shares actually issued
pursuant to Dividend Equivalent Rights shall count against the Share limits set
forth in Section 3 above.
(c) Other Terms. The Committee may impose such other terms and conditions on the
grant of a Dividend Equivalent Right as it deems appropriate in its discretion
as reflected by the terms of the Award Agreement. The Committee may establish a
program under which Dividend Equivalent Rights may be granted in conjunction
with other Awards. The Committee may also authorize, for any Participant or
group of Participants, a program under which the payments with respect to
Dividend Equivalent Rights may be deferred pursuant to the terms and conditions
determined under Section 8 above.

 

13



--------------------------------------------------------------------------------



 



11. Taxes; Withholding.
(a) General Rule. Participants are solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with
Awards, and neither the Company, any Affiliate, nor any of their employees,
directors, or agents shall have any obligation to mitigate, indemnify, or to
otherwise hold any Participant harmless from any or all of such taxes. The
Company’s obligation to deliver Shares (or to pay cash) to Participants pursuant
to Awards is at all times subject to their prior or coincident satisfaction of
all required Withholding Taxes. Except to the extent otherwise either provided
in an Award Agreement or thereafter authorized by the Committee, the Company or
any Affiliate will satisfy required Withholding Taxes that the Participant has
not otherwise arranged to settle before the due date thereof —

  (i)  
first from withholding the cash otherwise payable to the Participant pursuant to
the Award;
    (ii)  
then by withholding and cancelling the Participant’s rights with respect to a
number of Shares that (A) would otherwise have been delivered to the Participant
pursuant to the Award, and (B) have an aggregate Fair Market Value equal to the
Withholding Taxes (such withheld Shares to be valued on the basis of the
aggregate Fair Market Value thereof on the date of the withholding); and
    (iii)  
finally, withholding the cash otherwise payable to the Participant by the
Company.

The number of Shares withheld and cancelled to pay a Participant’s Withholding
Taxes will be rounded up to the nearest whole Share sufficient to satisfy such
taxes, with cash being paid to the Participant in an amount equal to the amount
by which the Fair Market Value of such Shares exceeds the Withholding Taxes.
(b) U.S. Code Section 409A. To the extent that the Committee determines that any
Award granted under the Plan is subject to Code Section 409A, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Code Section 409A. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, the Committee may adopt such amendments to the Plan
and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate
(i) to exempt the Award from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) to comply
with the requirements of Code Section 409A and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.
(c) Unfunded Tax Status. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a Person
pursuant to an Award, nothing contained in the Plan or any Award Agreement shall
give the Person any rights that are greater than those of a general creditor of
the Company or any Affiliate, and a Participant’s rights under the Plan at all
times constitute an unsecured claim against the general assets of the Company
for the collection of benefits as they come due. Neither the Participant nor the
Participant’s duly-authorized transferee or Beneficiaries shall have any claim
against or rights in any specific assets, Shares, or other funds of the Company.

 

14



--------------------------------------------------------------------------------



 



12. Non-Transferability of Awards.
(a) General. Except as set forth in this Section 12, or as otherwise approved by
the Committee, Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution. The designation of a death Beneficiary by a Participant
will not constitute a transfer. An Award may be exercised, during the lifetime
of the holder of an Award, only by such holder, by the duly-authorized legal
representative of a holder who is Disabled, or by a transferee permitted by this
Section 12.
(b) Limited Transferability Rights. The Committee may in its discretion provide
in an Award Agreement that an Award in the form of a Non-ISO, Share-settled SAR,
Restricted Shares, or Performance Units may be transferred, on such terms and
conditions as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated Beneficiaries, or (iii) by gift to
charitable institutions. Any transferee of the Participant’s rights shall
succeed and be subject to all of the terms of the applicable Award Agreement and
the Plan. “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships.
(c) Death. In the event of the death of a Participant, any outstanding Awards
issued to the Participant shall automatically be transferred to the
Participant’s Beneficiary (or, if no Beneficiary is designated or surviving, to
the person or persons to whom the Participant’s rights under the Award pass by
will or the laws of descent and distribution).
13. Change in Capital Structure; Change in Control; Etc.
(a) Changes in Capitalization. The Committee shall equitably adjust the number
of Shares covered by each outstanding Award, and the number of Shares that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the exercise or other price
per Share covered by each such outstanding Award, to reflect any increase or
decrease in the number of issued Shares resulting from a stock-split, reverse
stock-split, stock dividend, combination, recapitalization or reclassification
of the Shares, merger, consolidation, change in organization form, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company. In the event of any such transaction or event, the
Committee may provide in substitution for any or all outstanding Awards such
alternative consideration (including cash or securities of any surviving entity)
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of all Awards so replaced. In
any case, such substitution of cash or securities shall not require the consent
of any Person who is granted Awards pursuant to the Plan. Except as expressly
provided herein, or in an Award Agreement, if the Company issues for
consideration shares of stock of any class or securities convertible into shares
of stock of any class, the issuance shall not affect, and no adjustment by
reason thereof shall be required to be made with respect to, the number or price
of Shares subject to any Award.

 

15



--------------------------------------------------------------------------------



 



(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company other than as part of a Change of Control, each Award will
terminate immediately prior to the consummation of such dissolution or
liquidation, subject to the ability of the Committee to exercise any discretion
authorized in the case of a Change in Control.
(c) Change in Control. In the event of a Change in Control but subject to the
terms of any Award Agreements or employment-related agreements between the
Company or any Affiliates and any Participant, each outstanding Award shall be
assumed or a substantially equivalent award shall be substituted by the
surviving or successor company or a parent or subsidiary of such successor
company (in each case, the “Successor Company”) upon consummation of the
transaction. Notwithstanding the foregoing, instead of having outstanding Awards
be assumed or replaced with equivalent awards by the Successor Company, the
Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company’s stockholders or any
Participant with respect to his or her outstanding Awards, take one or more of
the following actions (with respect to any or all of the Awards, and with
discretion to differentiate between individual Participants and Awards for any
reason):
(i) accelerate the vesting of Awards so that Awards shall vest (and, to the
extent applicable, become exercisable) as to the Shares that otherwise would
have been unvested and provide that repurchase rights of the Company, if any,
with respect to Shares issued pursuant to an Award shall lapse as to the Shares
subject to such repurchase right;
(ii) arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the satisfaction and cancellation of all or some
outstanding Awards (based on the Fair Market Value, on the date of the Change in
Control, of the Award being cancelled, based on any reasonable valuation method
selected by the Committee, and with the Committee having full discretion to
cancel either all Awards or only select Awards (such as only those that have
vested on or before the Change in Control));
(iii) terminate all or some Awards upon the consummation of the transaction,
provided that the Committee shall provide for vesting of such Awards in full as
of a date immediately prior to consummation of the Change in Control. To the
extent that an Award is not exercised, settled, or cancelled prior to
consummation of a transaction in which the Award is not being assumed or
substituted, such Award shall terminate upon such consummation;
(iv) make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms set forth above.
Notwithstanding the above and unless otherwise provided in an Award Agreement or
in any employment-related agreement between the Company or any Affiliate and the
Participant, in the event a Participant is Involuntarily Terminated on or within
12 months (or other period set forth in an Award Agreement) following a Change
in Control, then any Award that is assumed or substituted pursuant to this
Section above shall accelerate and become fully vested (and become exercisable
in full in the case of Options and SARs), and any repurchase right applicable to
any Shares underlying the Award shall lapse in full. The acceleration of vesting
and lapse of any repurchase rights provided for in the previous sentence shall
occur immediately prior to the effective date of the Participant’s Involuntary
Termination.

 

16



--------------------------------------------------------------------------------



 



14. Termination, Rescission and Recapture of Awards.
(a) Each Award under the Plan is intended to align the Participant’s long-term
interests with those of the Company. Accordingly, to the extent provided in an
Award Agreement, the Company may terminate any outstanding, unexercised,
unexpired, unpaid, or deferred Awards (“Termination”), rescind any exercise,
payment or delivery pursuant to the Award (“Rescission”), or recapture any
Shares (whether restricted or unrestricted) or proceeds from the Participant’s
sale of Shares issued pursuant to the Award (“Recapture”), if the Participant
does not comply with the conditions of subsections (b), (c), and (d) hereof
(collectively, the “Conditions”).
(b) A Participant shall not, without the Company’s prior written authorization,
disclose to anyone outside the Company, or use in other than the Company’s
business, any proprietary or confidential information or material, as those or
other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
(or policy applicable to the Participant) with regard to any such proprietary or
confidential information or material.
(c) Pursuant to any agreement between the Participant and the Company with
regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.
(d) Upon exercise, payment, or delivery of cash or Shares pursuant to an Award,
the Participant shall, if requested in writing by the Company, certify on a form
acceptable to the Company that he or she is in compliance with the terms and
conditions of the Plan and, if a severance of Continuous Service has occurred
for any reason, shall state the name and address of the Participant’s
then-current employer or any entity for which the Participant performs business
services and the Participant’s title, and shall identify any organization or
business in which the Participant owns a greater-than-five-percent equity
interest.
(e) If the Company determines, in its sole and absolute discretion, that (i) a
Participant has violated any of the Conditions or (ii) during his or her
Continuous Service, or within one year after its termination for any reason, a
Participant (x) has rendered services to or otherwise directly or indirectly
engaged in or assisted, any organization or business that, in the judgment of
the Company in its sole and absolute discretion, is or is working to become
competitive with the Company; (y) has solicited any non-administrative employee
of the Company to terminate employment with the Company; or (z) has engaged in
activities which are materially prejudicial to or in conflict with the interests
of the Company, including any breaches of fiduciary duty or the duty of loyalty,
then the Company may, in its sole and absolute discretion, impose a Termination,
Rescission, and/or Recapture with respect to any or all of the Participant’s
relevant Awards, Shares, and the proceeds thereof.

 

17



--------------------------------------------------------------------------------



 



(f) Within ten days after receiving notice from the Company of any such activity
described in Section 14(e) above, the Participant shall deliver to the Company
the Shares acquired pursuant to the Award, or, if Participant has sold the
Shares, the gain realized, or payment received as a result of the rescinded
exercise, payment, or delivery; provided, that if the Participant returns Shares
that the Participant purchased pursuant to the exercise of an Option (or the
gains realized from the sale of such Common Stock), the Company shall promptly
refund the exercise price, without earnings, that the Participant paid for the
Shares. Any payment by the Participant to the Company pursuant to this
Section 14 shall be made either in cash or by returning to the Company the
number of Shares that the Participant received in connection with the rescinded
exercise, payment, or delivery. It shall not be a basis for Termination,
Rescission or Recapture if after termination of a Participant’s Continuous
Service, the Participant purchases, as an investment or otherwise, stock or
other securities of such an organization or business, so long as (i) such stock
or other securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent (5%) equity interest in the organization or business.
(g) Notwithstanding the foregoing provisions of this Section 14, the Company has
sole and absolute discretion not to require Termination, Rescission and/or
Recapture, and its determination not to require Termination, Rescission and/or
Recapture with respect to any particular act by a particular Participant or
Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or Participant or Award. Nothing in this Section 14 shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate the
Conditions, other than any obligations that are part of any separate agreement
between the Company and the Participant or that arise under Applicable Law.
(h) All administrative and discretionary authority given to the Company under
this Section shall be exercised by the most senior human resources executive of
the Company or such other person or committee (including without limitation the
Committee) as the Committee may designate from time to time.
(i) If any provision within this Section 14 is determined to be unenforceable or
invalid under any Applicable Law, such provision will be applied to the maximum
extent permitted by Applicable Law, and shall automatically be deemed amended in
a manner consistent with its objectives and any limitations required under
Applicable Law. Notwithstanding the foregoing, but subject to any contrary terms
set forth in any Award Agreement, this Section 14 shall not be applicable to any
Participant from and after his or her termination of Continuous Service after a
Change in Control.
15. Recoupment of Awards. Unless otherwise specifically provided in an Award
Agreement, and to the extent permitted by Applicable Law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
the Company’s stockholders or of any Participant, require that any Participant
reimburse the Company for all or any portion of any Awards granted under this
Plan (“Reimbursement”), or the Committee may require the Termination or
Rescission of, or the Recapture relating to, any Award, if and to the extent—

 

18



--------------------------------------------------------------------------------



 



(a) the granting, vesting, or payment of such Award was predicated upon the
achievement of certain financial results that were subsequently the subject of a
material financial restatement;
(b) in the Committee’s view the Participant either benefited from a calculation
that later proves to be materially inaccurate, or engaged in fraud or misconduct
that caused or partially caused the need for a material financial restatement by
the Company or any Affiliate; and
(c) a lower granting, vesting, or payment of such Award would have occurred
based upon the conduct described in clause (b) of this Section 15.
In each instance, the Committee may, to the extent practicable and allowable or
required under Applicable Laws, require Reimbursement, Termination or Rescission
of, or Recapture relating to, any such Award granted to a Participant; provided
that the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.
Notwithstanding any other provision of the Plan, all Awards shall be subject to
Reimbursement, Termination, Rescission, and/or Recapture to the extent required
by Applicable Law, including but not limited to Section 10D of the Exchange Act.
16. Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
17. Administration of the Plan. The Committee shall administer the Plan in
accordance with its terms, provided that the Board may act in lieu of the
Committee on any matter. The Committee shall hold meetings at such times and
places as it may determine and may prescribe, amend, and rescind such rules and
regulations, and procedures for the conduct of its business as it deems
advisable. In the absence of a duly appointed Committee, the Board shall
function as the Committee for all purposes of the Plan.
(a) Committee Composition. The Board shall appoint the members of the Committee.
If and to the extent permitted by Applicable Law, the Committee may authorize
one or more executive officers to make Awards to Eligible Persons other than
themselves. The Board may at any time appoint additional members to the
Committee, remove and replace members of the Committee with or without Cause,
and fill vacancies on the Committee however caused.
(b) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:
(i) to grant Awards and to determine Eligible Persons to whom Awards shall be
granted from time to time, and the number of Shares, units, or dollars to be
covered by each Award;
(ii) to determine, from time to time, the Fair Market Value of Shares;

 

19



--------------------------------------------------------------------------------



 



(iii) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;
(iv) to approve the forms of Award Agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;
(v) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;
(vi) to the extent consistent with the purposes of the Plan and without amending
the Plan, to modify, to cancel, or to waive the Company’s rights with respect to
any Awards, to adjust or to modify Award Agreements for changes in Applicable
Law, and to recognize differences in foreign law, tax policies, or customs;
(vii) to require, as a condition precedent to the grant, vesting, exercise,
settlement, and/or issuance of Shares pursuant to any Award, that a Participant
agree to execute a general release of claims (in any form that the Committee may
require, in its sole discretion, which form may include any other provisions,
e.g. confidentiality and restrictions on competition, that are found in general
claims release agreements that the Company utilizes or expects to utilize);
(viii) in the event that the Company establishes, for itself or using the
services of a third party, an automated system for the documentation, granting,
settlement, or exercise of Award, such as a system using an internet website or
interactive voice response, to implement paperless documentation, granting,
settlement, or exercise of Awards by a Participant may be permitted through the
use of such an automated system; and
(ix) to make all interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.
Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.
(c) Local Law Adjustments and Sub-plans. To facilitate the making of any grant
of an Award under this Plan, the Committee may adopt rules and provide for such
special terms for Awards to Participants who are located within the United
States, foreign nationals, or who are employed by the Company or any Affiliate
outside of the United States of America as the Committee may consider necessary
or appropriate to accommodate differences in local law, tax policy or custom.
Without limiting the foregoing, the Company is specifically authorized to adopt
rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries. The Company may adopt
sub-plans and establish escrow accounts and trusts, and settle Awards in cash in
lieu of shares, as may be appropriate, required or applicable to particular
locations and countries.

 

20



--------------------------------------------------------------------------------



 



(d) Action by Committee. Unless otherwise established by the Board or in any
charter of the Committee, a majority of the Committee shall constitute a quorum
and the acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by all members of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by an officer or other Employee of
the Company or any Affiliate, the Company’s independent certified public
accounts, or any executive compensation Consultant or other professional
retained by the Company to assist in the administration of the Plan.
(e) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, and all determination the Committee makes pursuant
to the Plan shall be final, binding, and conclusive. The validity of any such
interpretation, construction, decision or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly made in bad faith or materially affected by
fraud.
(f) No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement. The
Company and its Affiliates shall pay or reimburse any member of the Committee,
as well as any Director, Employee, or Consultant who in good faith takes action
on behalf of the Plan, for all expenses incurred with respect to the Plan, and
to the full extent allowable under Applicable Law shall indemnify each and every
one of them for any claims, liabilities, and costs (including reasonable
attorney’s fees) arising out of their good faith performance of duties on behalf
of the Plan. The Company and its Affiliates may, but shall not be required to,
obtain liability insurance for this purpose.
(g) Expenses. The expenses of administering the Plan shall be borne jointly and
severally by the Company and its Affiliates.
18. Modification of Awards and Substitution of Options. Within the limitations
of the Plan, the Committee may modify an Award to accelerate the rate at which
an Option or SAR may be exercised, to accelerate the vesting of any Award, to
extend or renew outstanding Awards, to accept the cancellation of outstanding
Awards to the extent not previously exercised, or to make any change that the
Plan would permit for a new Award. However, except in connection with a Change
in Control or as approved by the Company’s stockholders for any period during
which it is subject to the reporting requirements of the Exchange Act, the
Committee may not cancel an outstanding Option or SAR whose exercise price is
greater than Fair Market Value at the time of cancellation for the purpose of
reissuing the Option or SAR to the Participant at a lower exercise price, or
granting a replacement award of a different type, or otherwise allowing for a
“repricing” within the meaning of applicable federal securities laws.
Notwithstanding the foregoing, no modification of an outstanding Award may
materially and adversely affect a Participant’s rights thereunder unless either
(i) the Participant provides written consent to the modification, or (ii) before
a Change in Control, the Committee determines in good faith that the
modification is not materially adverse to the Participant.

 

21



--------------------------------------------------------------------------------



 



19. Plan Amendment and Termination. The Board may amend or terminate the Plan as
it shall deem advisable; provided that no change shall be made that increases
the total number of Shares reserved for issuance pursuant to Awards (except
pursuant to Section 13 above) unless such change is authorized by the
stockholders of the Company. A termination or amendment of the Plan shall not
materially and adversely affect a Participant’s vested rights under an Award
previously granted to him or her, unless the Participant consents in writing to
such termination or amendment. Notwithstanding the foregoing, the Committee may
amend the Plan to comply with changes in tax or securities laws or regulations,
or in the interpretation thereof. Furthermore, neither the Company nor the
Committee shall, without stockholder approval, amend the Plan either (a) to
allow for a “repricing” within the meaning of federal securities laws applicable
to proxy statement disclosures, or (b) to cancel an outstanding Option whose
exercise price is greater than Fair Market Value at the time of cancellation for
the purpose of reissuing the Option to the Participant at a lower exercise price
or granting a replacement award of a different type.
20. Term of Plan. If not sooner terminated by the Board, this Plan shall
terminate at the close of business on the date ten years after the earlier of
Board approval of the Plan and its Effective Date as determined under Section
1(b) above. No Awards shall be made under the Plan after its termination.
21. Governing Law. The terms of this Plan shall be governed by the laws of the
State of New York, within the United States of America, without regard to the
State’s conflict of laws rules.

22.  
Laws and Regulations.

(a) General Rules. This Plan, the granting of Awards, the exercise of Options
and SARs, and the obligations of the Company hereunder (including those to pay
cash or to deliver, sell or accept the surrender of any of its Shares or other
securities) shall be subject to all Applicable Law. In the event that any Shares
are not registered under any Applicable Law prior to the required delivery of
them pursuant to Awards, the Company may require, as a condition to their
issuance or delivery, that the persons to whom the Shares are to be issued or
delivered make any written representations and warranties (such as that such
Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan.
(b) Black-out Periods. Notwithstanding any contrary terms within the Plan or any
Award Agreement, the Committee shall have the absolute discretion to impose a
“blackout” period on the exercise of any Option or SAR, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws.

 

22



--------------------------------------------------------------------------------



 



(c) Severability; Blue Pencil. In the event that any one or more of the
provisions of this Plan shall be or become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. If, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.
23. No Stockholder Rights. Neither a Participant nor any transferee or
Beneficiary of a Participant shall have any rights as a stockholder of the
Company with respect to any Shares underlying any Award until the date of
issuance of a share certificate to such Participant, transferee, or Beneficiary
for such Shares in accordance with the Company’s governing instruments and
Applicable Law. Prior to the issuance of Shares or Restricted Shares pursuant to
an Award, a Participant shall not have the right to vote or to receive dividends
or any other rights as a stockholder with respect to the Shares underlying the
Award (unless otherwise provided in the Award Agreement for Restricted Shares),
notwithstanding its exercise in the case of Options and SARs. No adjustment will
be made for a dividend or other right that is determined based on a record date
prior to the date the stock certificate is issued, except as otherwise
specifically provided for in this Plan or an Award Agreement.
Appendix I: Definitions
As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.
“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.
“Award” means any award made, in writing or by an electronic medium, pursuant to
the Plan, including awards made in the form of an Option, a SAR, a Restricted
Share, a RSU, an Unrestricted Share, a DSU, a Performance Unit, or Dividend
Equivalent Rights, or any combination thereof, whether alternative or
cumulative.

 

23



--------------------------------------------------------------------------------



 



“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.
“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.
“Board” means the Board of Directors of the Company.
“Cause” will have the meaning set forth in any unexpired employment agreement
between the Company and the Participant. In the absence of such an agreement,
“Cause” will exist if the Participant is terminated from employment or other
service with the Company or an Affiliate for any of the following reasons:
(i) the Participant’s conviction of a felony, or of a misdemeanor involving
material acts of dishonesty or breach of fiduciary duty, (ii) the Participant’s
willful failure to substantially perform his or her duties and responsibilities
to the Company or deliberate violation of a material Company policy; (iii) the
Participant’s commission of any material act or acts of fraud, embezzlement,
dishonesty, or other willful misconduct; (iv) the Participant’s material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or
(v) Participant’s willful and material breach of any of his or her obligations
under any written agreement or covenant with the Company. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time, and the term
“Company” will be interpreted herein to include any Affiliate or successor
thereto, if appropriate. Furthermore, a Participant’s Continuous Service shall
be deemed to have terminated for Cause within the meaning hereof if, at any time
(whether before, on, or after termination of the Participant’s Continuous
Service), facts or circumstances are discovered that would have justified a
termination for Cause.
“Change in Control” means any of the following:
(i) Approval by the stockholders of the Company of the dissolution or
liquidation of the Company;
(ii) Approval by the stockholders of the Company and consummation of an
agreement to merge or consolidate, or otherwise reorganize, with or into one or
more entities that are not Affiliates, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after such transaction are, or will be, owned, directly or indirectly, by
stockholders of the Company immediately before such transaction (assuming for
purposes of such determination that there is no change in the record ownership
of the Company’s securities from the record date for such approval until such
transaction and that such record owners hold no securities of the other parties
to such reorganization), but including in such determination any securities of
the other parties to such transaction held by Affiliates of the Company);
(iii) Approval by the stockholders of the Company and consummation of the sale
of substantially all of the Company’s business and/or assets to a Person or
entity that is not an Affiliate of the Company;

 

24



--------------------------------------------------------------------------------



 



(iv) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act but excluding any Person described in and satisfying the conditions
of Rule 13d-1(b)(1) thereunder), other than a Person that is a stockholder of
the Company on the Effective Date or a trustee or a fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries or an
entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of the stock of the
Company, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 33% of the combined voting power of the Company’s then outstanding
securities entitled to then vote generally in the election of directors of the
Company other than as a result of the acquisition of securities directly from
the Company; or
(v) During any period not longer than two consecutive years, individuals who at
the beginning of such period constituted the Board cease to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each new Board member was approved by a vote of at
least three-fourths of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board or its successor,
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, (ii) with respect to any decision involving an Award
intended to satisfy the requirements of Code Section 162(m), a committee
consisting of two or more Directors of the Company who are “outside directors”
within the meaning of Code Section 162(m), and (iii) with respect to any
decision relating to a Reporting Person, a committee consisting solely of two or
more Directors who are disinterested within the meaning of Rule 16b-3.
“Company” means Capital Trust, Inc., a Maryland corporation; provided that in
the event the Company reincorporates to another jurisdiction, all references to
the term “Company” shall refer to the Company in such new jurisdiction.
“Company Stock” means Class A common stock of the Company. In the event of a
change in the capital structure of the Company affecting the Class A common
stock (as provided in Section 13), the Shares resulting from such a change in
the Class A common stock shall be deemed to be Company Stock within the meaning
of the Plan.

 

25



--------------------------------------------------------------------------------



 



“Consultant” means any person (other than an Employee or Director), including an
advisor, who is engaged by the Company or any Affiliate to render services and
is compensated for such services.
“Continuous Service” means a Participant’s period of service in the absence of
any interruption or termination, as an Employee, Director, or Consultant.
Continuous Service shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (iv) transfers between locations of the Company or between
the Company and its Affiliates. Changes in status between service as an
Employee, Director, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company. The Committee shall have the discretion to determine whether and to
what extent the vesting of any Awards shall be tolled during any paid or unpaid
leave of absence; provided, however, that in the absence of such determination,
vesting for all Awards shall be tolled during any such unpaid leave (but not for
a paid leave).
“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 8 of the Plan.
“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.
“Disabled” will have the meaning set forth in any unexpired employment agreement
between the Company and the Participant. In the absence of such an agreement,
“Disabled” means (i) for an ISO, that the Participant is disabled within the
meaning of Code section 22(e)(3), and (ii) for other Awards, a condition under
which the Participant —
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, received income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Company.
“Dividend Equivalent Rights” means Awards pursuant to Section 10 of the Plan,
which may be attached to other Awards.
“Effective Date” means the date on which the Company’s stockholders approves the
Plan.
“Eligible Person” means any Consultant, Director, or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.
“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

 

26



--------------------------------------------------------------------------------



 



“Employer” means the Company and each Subsidiary and Affiliate that employs one
or more Participants.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means the fair market value of the Company Stock as of such
date based on the then prevailing prices of the Company Stock on the New York
Stock Exchange, NASDAQ or such other stocks exchange as the Company Stock is
then listed for trading (and, if none, as determined by the Committee in good
faith based on relevant facts and circumstances).
“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) the date on which the Committee determines
the key terms of an Award, provided that as soon as reasonably practical
thereafter the Committee both notifies the Eligible Person of the Award and
enters into an Award Agreement with the Eligible Person.
“Incentive Stock Option” (or “ISO”) means, an Option that qualifies for
favorable income tax treatment under Code Section 422.
“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control:
(i) termination without Cause by the Company or an Affiliate or successor
thereto, as appropriate; or
(ii) voluntary resignation by the Participant through the following actions:
(1) the Participant provides the Company with written notice of the existence of
one of the events, arising without the Participant’s consent, listed in clauses
(A) through (C) below within thirty (30) days of the initial existence of such
event; (2) the Company fails to cure such event within thirty (30) days
following the date such notice is given; and (3) the Participant elects to
voluntarily terminate employment within the ninety (90) day period immediately
following such event. The events include: (A) a material reduction in the
Participant’s authority, duties, and responsibilities, provided that a mere
change in the Participant’s title shall not trigger an Involuntary Termination,
(B) the Participant being required to relocate his place of employment, other
than a relocation within fifty (50) miles of the Participant’s principal work
site at the time of the Change in Control, or (C) a material reduction in the
Participant’s Base Salary other than any such reduction consistent with a
general reduction of pay for similarly-situated Participants.
“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.
“Option” means any right to buy Shares that is granted to a Participant pursuant
to Section 5 above.

 

27



--------------------------------------------------------------------------------



 



“Option Proceeds” shall mean the cash actually received by the Company for the
exercise price in connection with the exercise of Options that are exercised
after the Effective Date of the Plan, plus the maximum tax benefit that could be
realized by the Company as a result of the exercise of such Options, which tax
benefit shall be determined by multiplying (i) the amount that is deductible for
Federal income tax purposes as a result of any such Option exercise (currently,
equal to the amount upon which the Participant’s withholding tax obligation is
calculated), times (ii) the maximum Federal corporate income tax rate for the
year of exercise. With respect to Options, to the extent that a Participant pays
the exercise price and/or withholding taxes with Shares, Option Proceeds shall
not be calculated with respect to the amounts so paid in Shares
“Option” means a right to purchase Shares at a price and on terms and conditions
determined in accordance with the Plan.
“Participant” means any Eligible Person who holds an outstanding Award.
“Performance Awards” mean Awards granted pursuant to Section 9.
“Performance Unit” means an Award granted pursuant to Section 9(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.
“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.
“Plan” means this Capital Trust, Inc. 2011 Long-Term Incentive Plan.
“Recapture”, “Rescission”, “Reimbursement” have the meanings set forth in
Section 14 of the Plan.
“Recoupment” has the meaning set forth in Section 15 of the Plan.
“Reporting Person” means an Employee, Director, or Consultant who is subject to
the reporting requirements set forth under Rule 16b-3.
“Restricted Share” means a Share of Company Stock awarded with restrictions
imposed under Section 7.
“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 7.
“Retirement” means a Participant’s termination of employment after age
sixty-five (65).
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

28



--------------------------------------------------------------------------------



 



“Share” means a share of Common Stock of the Company, as adjusted in accordance
with Section 13 of the Plan.
“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.
“Ten Percent Holder” means a person who owns (within the meaning of Code
Section 422) stock representing more than ten percent (10%) of the combined
voting power of all classes of stock of the Company.
“Termination” has the meaning set forth in Section 14 of the Plan.
“Unrestricted Shares” mean Shares (without restrictions) awarded to Participants
pursuant to Section 7 of the Plan.
“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.

 

29